Filed 12/2/21 Cui v. Secured Capital Limited Partnership CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 PAUL CUI,                                                            D078538

           Plaintiff and Appellant,

           v.
                                                                      (Super. Ct. No. 37-2019-
 SECURED CAPITAL LIMITED                                              00041913-CU-FR-CTL)
 PARTNERSHIP et al.,

           Defendants and Respondents.


         APPEAL from an order of the Superior Court of San Diego County,
Ronald L. Styn, Judge. Reversed.
         Liu & Wakabay and Youjun Liu for Plaintiff and Appellant.
         Mulvaney Barry Beatty Linn & Mayers, Patrick L. Prindle and George
A. Rios III for Defendants and Respondents.
         Paul Cui appeals a postjudgment order awarding defendants Secured
Capital Limited Partnership (Secured Capital) and El Dorado Properties, Inc.
(El Dorado) approximately $97,000 in prevailing party attorney fees and
costs. Cui contends that because our court has since reversed the underlying
judgment in a separate appeal (Cui v. Secured Capital Limited Partnership
(June 28, 2021, D078110) [nonpub. opn.] (Cui I)), we must now also reverse
the postjudgment order awarding fees and costs. We agree, and will do so.
            FACTUAL AND PROCEDURAL BACKGROUND
      In October 2018, Secured Capital filed an unlawful detainer complaint
against Cui alleging he breached a commercial lease. The parties resolved
the suit in December 2018 with a stipulated judgment under which Cui
agreed to forfeit the lease, surrender possession of the leased premises, and
pay specified rent for the interim period.
      About seven months later, in August 2019, Cui filed an unlimited civil
suit against Secured Capital and its real estate broker, El Dorado. As later
amended, the complaint asserted causes of action against Secured Capital for
intentional misrepresentation, negligent misrepresentation, concealment,
premises liability, and breach of contract; and against El Dorado for
intentional misrepresentation, negligent misrepresentation, and concealment
(but not for premises liability or breach of contract). The gist of Cui’s claims
was that the defendants had misrepresented the suitability of the leased
premises for Cui’s intended use.
      Secured Capital and El Dorado moved for summary judgment (or, in
the alternative, summary adjudication) on the basis that the stipulated
judgment in the unlawful detainer case barred Cui’s current claims. The
trial court granted the motion.
      About two weeks later, on October 2, 2020, Secured Capital and El
Dorado filed a motion seeking prevailing party attorney fees and costs.
      About two weeks after that, on October 14, the trial court entered
judgment for Secured Capital and El Dorado. Cui appealed the judgment the
following day.




                                        2
      About two months later, on December 11, 2020, over Cui’s opposition,
the trial court granted the defendants’ motion and awarded them prevailing
party attorney fees and costs totaling $96,964.69. Cui appealed this order
about one week later.
      About 18 months later, on June 28, 2021, our court filed Cui I, in which
we reversed the underlying judgment in this case on all claims except for
Cui’s premises liability claim, which he did not challenge on appeal. (Cui I,
supra, D078110.)
                                DISCUSSION
      Cui contends that because we reversed the underlying judgment in
Cui I, we must likewise reverse the postjudgment order awarding fees and
costs. We agree.
      “ ‘An order awarding costs falls with a reversal of the judgment on
which it is based.’ ” (Allen v. Smith (2002) 94 Cal.App.4th 1270, 1284; see
Harris v. Wachovia Mortgage, FSB (2010) 185 Cal.App.4th 1018, 1027
(Harris) [an “award of costs necessarily falls with the judgment”]; Gillan
v. City of San Marino (2007) 147 Cal.App.4th 1033, 1053 [“Our reversal of the
judgment necessarily compels the reversal of the award of fees as costs to the
prevailing party based on the judgment.”]; Evans v. Southern Pacific
Transportation Co. (1989) 213 Cal.App.3d 1378, 1388 [“Because the award of
costs to defendant was incident to the judgment, reversal of the judgment
operates to vacate the award.”].)
      This holds true even when, as here, the judgment was reversed as to
fewer than all causes of action. (See Harris, supra, 185 Cal.App.4th at
1021 [reversal of postjudgment fee and cost order required where judgment
was reversed as to only one of three causes of action]; Ventas Finance I, LLC




                                       3
v. Franchise Tax Bd. (2008) 165 Cal.App.4th 1207, 1212 [reversing fee award
following partial reversal of judgment].)
      The cases Secured Capital and El Dorado cite to support a contrary
conclusion are inapposite because none involved reversal of an underlying
judgment. (See Abdallah v. United Savings Bank (1996) 43 Cal.App.4th
1101, 1104, 1105-1106, 1111; Erickson v. R.E.M. Concepts, Inc. (2005)
126 Cal.App.4th 1073, 1077; Fed-Mart Corp. v. Pell Enterprises, Inc. (1980)
111 Cal.App.3d 215, 229.)
      Accordingly, we will reverse the postjudgment order awarding attorney
fees and costs.
                               DISPOSITION
      The postjudgment order awarding attorney fees and costs to Secured
Capital and El Dorado is reversed. Cui is entitled to his costs on appeal.



                                                                  HALLER, J.

WE CONCUR:



AARON, J.



DATO, J.




                                       4